Name: Council Regulation (ECSC, EEC, Euratom) No 3383/88 of 26 October 1988 adjusting the weightings applicable in third countries
 Type: Regulation
 Subject Matter: economic analysis;  cooperation policy;  labour market;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 29 . 10 . 88 Official Journal of the European Communities No L 296/79 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3383/88 of 26 October 1988 adjusting the weightings applicable in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 2339/88 (2) and in particular the first indent of Article 13 of Annex X to the said Staff Regulations, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countries, weightings applicable to the portion of remuneration payable in the currency of the country of employment must be determined with effect from 1 July 1988, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1988, the weightings applicable to remuneration payable in the currency of the country of employment shall be fixed as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Regulation takes effect. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. . Done at Brussels, 26 October 1988 . For the Council The President Th. PANGALOS (') OJ No L 56, 4. 3 . 1968, p . 1 . 2) OJ No L 204, 29 . 7. 1988 , p . 5 . No L 296/80 Official Journal of the European Communities 29 . 10 . 88 ANNEX LIST OF WEIGHTINGS APPLICABLE WITH EFFECT FROM 1 JULY 1988 Country of employment Weighting Country of employment Weighting ALGERIA 107,00 LEBANON 59,57 ANGOLA 93,17 ­ LESOTHO 53,43 ANTIGUA 86,21 LIBERIA 80,87 AUSTRALIA 96,96 MADAGASCAR 50,61 AUSTRIA 112,98 MALAWI 56,71 BAHAMAS 97,28 MALI 102,02 BANGLADESH 47,28 MAURITANIA 115,95 BARBADOS 86,41 MAURITIUS 53,39 BELIZE 79,66 MEXICO 58,97 BENIN 94,55 MAROCCO 67,90 BOTSWANA 51,22 ' MOZAMBIQUE 25,68 BRAZIL 53,85 NETHERLANDS ANTILLES 101,56 BURKINA FASO 89,40 NIGER 105,25 BURUNDI 81,33 NIGERIA 82,19 CAMEROON 107,37 NORWAY 144,47 CANADA 82,19 PAKISTAN 42,20 CAPE VERDE 88,69 PAPUA NEW GUINEA 90,65 CENTRAL AFRICAN REPUBLIC 144,52 RWANDA 111,55 CHAD 145,61 SAMOA 67,73 CHILE 45,35 SAO TOME AND PRINCIPE  CHINA 56,78 SENEGAL 115,17 COMOROS 130,30 SEYCHELLES 167,08 CONGO 124,72 SIERRA LEONE 123,52 . COSTA RICA 58,28 SOLOMON ISLANDS 71,43 IVORY COAST 127,65 SOMALIA 60,37 DJIBOUTI 146,35 SUDAN 75,25 EGYPT 47,21 SURINAM 167,63 EQUATORIAL GUINEA 116,61 SWAZILAND 44,17 ETHIOPIA 72,93 SWITZERLAND 141,07 FIJI 56,51 SYRIA 123,18 GABON 143,64 . TANZANIA 41,69 GAMBIA 79,65 THAILAND 53,15 GHANA 57,15 TOGO 106,62 GRENADA 82,10 TONGA 98,41 GUINEA 46,24 TRINIDAD AND TOBAGO 79,92 GUINEA-BISSAU 64,05 TUNISIA 53,08 GUYANA 18,99 TURKEY 50,50 HAITI 77,49 UGANDA 190,01 INDIA 37,34 UNITED STATES 85,37 INDONESIA 62,89 VANUATU 95,55 ISRAEL 82,09 VENEZUELA 28,43 JAMAICA 65,56 YUGOSLAVIA 46,15 JAPAN 172,94 ZAIRE 83,58 JORDAN 79,36 ZAMBIA 54,62 KENYA 57,75 ZIMBABWE 54,91